UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: February 10, 2014 (Date of earliest event reported) Timberline Resources Corporation (Exact name of registrant as specified in its charter) Commission File Number: 001-34055 Delaware (State or other jurisdiction of incorporation) 82-0291227 (IRS Employee Identification No.) 101 East Lakeside Avenue Coeur d’Alene, Idaho 83814 (Address of principal executive offices, including zip code) (208) 664-4859 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 10, 2014, pursuant to the mutual agreement of Timberline Resources Corporation (the “Registrant”) and Timberline Drilling Inc. (“TDI”), the Registrant accepted an early cash payment of $150,000 in complete satisfaction of TDI’s obligation to pay the Registrant $220,000 on November 9, 2014, pursuant to the previously announced terms of the Drilling Services and Related Payment Obligations Agreement, dated November 9, 2011, by and between the Registrant and TDI (the “Agreement”). The future obligations of both parties under the Agreement remain intact and unchanged. Item 7.01Regulation FD Disclosure. On February 14, 2014, the Registrant issued a press release attached hereto as Exhibit 99.1 announcing receipt of the early cash payment from TDI.In accordance with General Instruction B.2 of Form 8-K, the information set forth herein and in the press release is deemed to be “furnished” and shall not be deemed to be “filed” for purposes of the Securities Exchange Act of 1934, as amended.The information set forth in Item 7.01 of this Current Report on Form 8-K shall not be deemed an admission as to the materiality of any information in this Current Report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. Item 9.01Exhibits Exhibit Description Press Release, dated February 14, 2014* *The Exhibit relating to Item 7.01 is intended to be furnished to, not filed with, the SEC pursuant to Regulation FD. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIMBERLINE RESOURCES CORPORATION Date: February 14, 2014 By: /s/ Randal Hardy Randal Hardy Chief Financial Officer and Director EXHIBIT INDEX Exhibit Description Press Release, dated February 14, 2014
